Citation Nr: 0629369	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic stenosis.

2.  Entitlement to service connection for bursitis of the 
right shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected prostatitis, status post 
transurethral resection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1942 to November 
1945, from April 1950 to February 1954 and from September 
1957 to December 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for aortic stenosis and bursitis of the right 
shoulder; and granted service connection for prostatitis, 
status post transurethral resection of the prostate (TURP) 
and assigned an initial noncompensable rating.  The veteran 
appealed the denials of service connection and the initial 
noncompensable rating assigned for the service-connected 
prostatitis.  

In a November 2001 rating decision, the RO increased the 
initial rating for the service-connected prostatitis, status 
post TURP to 10 percent, effective from August 4, 1997, the 
effective date of service connection.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran requested to appear for a personal hearing before 
a Veterans Law Judge sitting at the RO.  The hearing was 
scheduled for May 2002; however, the veteran cancelled the 
hearing request and did not thereafter request to reschedule 
hearing.  

The case was remanded to the RO by the Board in October 2003 
for additional development and adjudicative action.  

In March 2006 the RO most recently affirmed the determination 
previously entered, and the case was returned to the Board 
for further appellate review.

In recent correspondence from the veteran, dated September 
2004 and March 2006, the veteran reported that his left 
testicle swelled up during service such that he had to be 
taken by ambulance to a hospital, where he remained for three 
days.  Since that time, the veteran reports, he has 
experienced severe tenderness and his sex life has been 
decreased.  In light of the veteran's statements, the Board 
refers the issue of entitlement to special monthly 
compensation due to loss of creative organ to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's current aortic stenosis had its onset 
during service, or within one year after service discharge, 
or that it is related to service in any way.  

2.  The competent medical evidence of record does not show 
that the veteran's current right shoulder bursitis had its 
onset during service, or within one year after service 
discharge, or that it is related to service in any way.  

3.  The service-connected prostatitis, status post TURP, is 
currently shown to be manifested by the need to void 
approximately every hour during the day and three times at 
night, with recurring urinary tract infections.


CONCLUSIONS OF LAW

1.  Aortic stenosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  Bursitis of the right shoulder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  The criteria for the assignment of an initial 20 percent 
rating for the service-connected chronic prostatitis, status 
post TURP are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated April 2001 and July 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
statement of the case (SOC), dated in April 1999, as well as 
supplemental statements of the case (SSOCs) issued in 
November 2001 and March 2006, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore find that appropriate notice has been given in 
this case.  Further, the claims file reflects that the SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Moreover, the veteran 
indicated, in a May 2006 signed statement, that he had no 
more information or evidence to give VA to substantiate his 
claims.  Thus, for these reasons, any failure in the timing 
or language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Importantly, the Board notes that the veteran was scheduled 
for numerous VA examinations between March 2005 and January 
2006.  After he failed to report to a VA examination 
scheduled for March 23, 2005, the RO sent the veteran a 
letter explaining that a failure to report for examinations, 
without good cause, scheduled in conjunction with a pending 
claim may lead to the denial of his claims.  The letter also 
provided notice of the regulations governing abandoned claims 
and failure to report to VA examinations.  In pertinent part, 
the letter explained that under 38 C.F.R. § 3.655(b), if a 
veteran does not appear at a scheduled VA examination that is 
required in order to adjudicate a claim, the VA may proceed 
with the adjudication of the claim.  This regulation states, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied."  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a) (2006).  

The veteran was subsequently scheduled for another 
examination in January 2006, and he again failed to report, 
without good cause.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Moreover, the Board notes that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In the present case, the veteran 
was specifically notified of his legal obligation to 
cooperate and appear for the scheduled examination.  38 
C.F.R. § 3.655 (2006).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In a March 2006 
supplemental statement of the case, the veteran was 
specifically informed of the ruling in the Dingess case, and 
he was provided with the pertinent information regarding 
effective dates and initial ratings.  

II.  Service Connection

The veteran seeks service connection for aortic stenosis and 
for bursitis of the right shoulder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of aortic stenosis or any 
other disability pertaining to the heart.  

The veteran's service medical records do show that the 
veteran was treated for complaints of right shoulder pain in 
service, once in December 1952, and several times between 
February and April 1959.  In a February 1959 entry, no 
definite cause for the veteran's right shoulder symptoms 
could be identified.  In March 1959, the veteran was 
prescribed prednisone.  By April, the pain was not as 
persistent, and the shoulder was much improved.  Discharge 
examination in November 1969 was negative for findings or 
complaints of a right shoulder disability or a heart 
disability, including aortic stenosis.

Private post-service treatment records from 1993 through 1996 
reveal that the veteran underwent an aortic valve replacement 
in December 1993 due to aortic stenosis.  These records, 
however, did not show a causal connection to any in-service 
heart disease or injury.  

VA examination in June 1999 noted a history of shortness of 
breath, fainting spells and weakness since 1991.  He was 
followed by a cardiologist, had a cardiac catheterization, 
and was diagnosed with aortic stenosis.  The veteran reported 
to the examiner that he was told that an in-service leg 
infection could have been responsible for the heart 
condition.  The June 1999 examiner noted a diagnosis of 
aortic valve disease, status post aortic valve replacement.  

Post-service medical records also include a June 1999 VA x-
ray of the right shoulder which reveals minor arthritic 
changes of the right AC joint.  Otherwise, the right shoulder 
was within satisfactory limits.  The VA examination in June 
1999 noted a diagnosis of arthritis of the right shoulder 
with a reported history of bursitis and pain in service, 
treated with steroids.  The veteran reported that the pain 
continued to the present time.  Examination of the right 
shoulder showed no redness, deformities, swelling or 
tenderness.  

As noted above, the case was remanded to the RO in October 
2003 for additional development of the record, to include a 
VA examination for the purposes of determining whether a 
nexus existed between the veteran's current aortic stenosis 
and/or current right shoulder bursitis, and service.  The 
veteran failed to report to the scheduled examination and 
requested the RO to reschedule him for another examination.  
The RO sent a letter to the veteran in September 2005 which 
explained the consequences of failing to report to scheduled 
VA compensation & pension examinations.  The RO complied with 
the veteran's request and scheduled him for another VA 
examination.  The veteran once again failed to report.  

The Court of Appeals for Veterans Claims (Court) has held 
that a veteran must show up for a scheduled examination.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (a 
Bendezu case where the Court indicated that failure to appear 
was not based upon good cause simply because the veteran 
believed that VA has enough evidence, stating "We also 
recognize that a veteran is free to refuse to report for a 
scheduled VA examination.  However, the consequences of that 
refusal may result in the adjudication of the matter based on 
the evidence of record under [section] 3.655."

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; however, when 
the examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2005).  In light of the veteran's failure to report to the 
multiple examinations scheduled on his behalf, the Board must 
decide this case without additional evidence which may have 
proved critical with regard to the disposition of this 
appeal.  

In this case, the evidence of record is negative for any 
complaints, findings or diagnosis of an aortic valve disorder 
until 1993, over twenty years after discharge from service.  
There is no competent medical opinion which links the 
veteran's aortic stenosis to service or to a service-
connected disability, in any way.  

Likewise, although treatment for right shoulder pain was 
noted during service in 1959, there was no chronic disability 
established at discharge in 1969 and there is no medical 
evidence of a current right shoulder disability until 1999, 
nearly 30 years after discharge from service.  

In this regard, the Board notes that the absence of any 
evidence of an aortic valve disability prior to 1993, or of a 
chronic right shoulder disability manifested by arthritic 
changes prior to 1999; or of persistent symptoms of a 
heart/aortic valve disorder and/or right shoulder disorder 
between 1970 and 1993 constitutes negative evidence tending 
to disprove the claims that the veteran developed aortic 
stenosis and/or right shoulder bursitis as a result of 
service which resulted in chronic disability or the need for 
an aortic valve replacement thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing aortic valve disorder/aortic stenosis and/or right 
shoulder bursitis for over twenty years between the period of 
active duty and the evidence showing aortic stenosis during 
the early 1990's, and/or right shoulder arthritis in the late 
1990's, is itself evidence which tends to show that no aortic 
stenosis or right shoulder bursitis was incurred as a result 
of service or that an in-service injury, if any, did not 
result in any chronic or persistent disability which still 
exists currently.  Moreover, there is no medical evidence 
showing that aortic stenosis or right shoulder bursitis 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for aortic stenosis and/or right 
shoulder bursitis may not be presumed to have had its onset 
in service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Finally, there is no medical opinion which supports the 
veteran's assertions that his current aortic stenosis and/or 
right shoulder bursitis had their onset during service or are 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against grants of 
service connection for aortic stenosis and right shoulder 
bursitis.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  

III.  Increased Rating - Prostatitis

The veteran seeks a rating in excess of 10 percent for the 
service-connected chronic prostatitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present appeal, the issue of an initial 
compensable rating for the service-connected hemorrhoids 
falls into this category.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Regarding the present appeal, although 
the Board has thoroughly reviewed all medical evidence of 
record, the Board will focus primarily on the most recent 
medical findings regarding the current level of the veteran's 
service-connected spine and shoulder disabilities.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The service-connected prostatitis is currently rated under DC 
7527 of the Schedule, which addresses prostate injuries, 
infections, hypertrophy, and postoperative residuals, and 
mandates that the disability be rated as voiding dysfunction 
or urinary tract infection (UTI), whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2006).

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a (2006).  Voiding dysfunction due to urinary 
frequency is to be assigned a 10 percent rating when there is 
daytime voiding interval of between two and three hours, or 
awakening to void two times per night; a 20 percent rating 
when there is a daytime voiding interval of one and two 
hours, or awakening to void three to four times per night; 
and a maximum rating of 40 percent when there is a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night.  38 C.F.R. § 4.115a (2006).  

Voiding dysfunction due to obstructive voiding is to be 
assigned a 10 percent rating when there is marked obstructive 
symptomatology (hesitancy, a slow or weak stream, or a 
decreased force of stream) with any one or a combination of 
the following: (1) post void residuals greater than 150 cc.; 
(2) uroflowmetry, with a markedly diminished peak flow rate 
(less than 10 cc. per second); (3) recurrent UTIs secondary 
to obstruction; or (4) stricture disease requiring periodic 
dilatation every two to three months.  Also, a maximum rating 
of 30 percent is warranted if the obstructive voiding is 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2006).

Additionally, Section 4.115a provides for a rating of 10 
percent for UTI requiring long-term drug therapy, one or two 
hospitalizations per year, and/or intermittent intensive 
management; and a maximum rating of 30 percent when there are 
recurrent, symptomatic UTIs requiring drainage/frequent 
hospitalization more than twice a year and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a (2006).

VA examination in June 1999 noted a diagnosis of chronic 
prostatitis.  The veteran reported that although he underwent 
a TURP procedure in 1996 and again in 1997, he was still 
bothered by pain and burning on urination.  Examination 
revealed a firm and slightly enlarged prostate which was 
tender to pressure.  

Private treatment records from 1999 through 2000 note the 
veteran's continued complaints of nocturia and difficulty 
emptying.  

VA examination in January 2003 noted the veteran's complaints 
of moderate, and sometimes severe, difficulty with voiding, 
taking him one to two minutes to start urination and one to 
one and a half minutes for emptying.  The veteran reported 
voiding about every hour or hour and a half during the day, 
and was awakened three times at night for voiding.  The 
veteran also reported an infection on two occasions over the 
last two months.  Each infection required antibiotics.  The 
prostate was slightly enlarged on examination, it had a boggy 
consistency, and was tender to manipulation.  The impression 
was chronic prostatitis with status post TUR in 1996 and 
1997, with continued symptoms of prostatism and recurring 
urinary infection.  

Although the veteran has recurrent UTI's, the competent 
evidence does not show that the veteran has UTIs that require 
drainage or frequent hospitalizations or continuous intensive 
management, or that he has obstructive voiding that required 
catheterization.  Thus, a rating higher than 10 percent is 
not warranted in this case on the basis of UTIs or 
obstructive voiding.

The evidence, particularly the above cited VA medical 
examination from 2003, does show, however, that the veteran 
awakes to void three times per night and voids every hour to 
hour and a half during the day.  Application of the veteran's 
voiding frequency to the rating schedule allows for the 
assignment of a 20 percent rating, based on voiding 
frequency.  Specifically, as noted above, daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent rating.  

Although this rating is based on the veteran's reported 
history, and not objective diagnostic findings, it is the 
Board's determination that in resolving reasonable doubt in 
favor of the veteran, the schedular criteria for a 20 percent 
rating for the service-connected prostatitis, based on 
urinary frequency, are met.

A rating higher than 20 percent is not warranted for the 
service-connected chronic prostatitis at any time during the 
appeal period because it has never been shown that this 
disability has ever been manifested by urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed two to four times a day.  
Furthermore, the chronic prostatitis has never been shown to 
have been productive of daytime voiding interval of less than 
one hour, or awakening to void five or more times per night.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
prostatitis as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  Moreover, there is no basis on which to 
grant a rating in excess of 20 percent because the veteran 
did not appear for a scheduled examination in conjunction 
with this appeal.  Thus, additional medical evidence relative 
to the severity of the service-connected prostatitis could 
not be obtained.  

Thus, in sum, the Board finds that the criteria are met for 
the assignment of an initial 20 percent rating for the 
service-connected prostatitis; however, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the veteran's service-connected prostatitis at any time 
during the appeal period.  


ORDER

Service connection for aortic stenosis, status post aortic 
valve replacement is denied.  

Service connection for right shoulder bursitis is denied.

An initial rating of 20 percent, but no higher, is granted 
for the service-connected chronic prostatitis, status post 
TURP, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


